DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palashewski et al. (US PGPUB 2016/0100696 – in IDS).
Regarding claim 1, Palashewski discloses a system comprising: a bed (e.g. 112) having a sleep environment (the term “sleep environment” is broad. Any surface where a person could fall asleep would necessarily have a “sleep environment.”); a sensor configured to sense parameters of the sleep environment (e.g. paragraph 43); and a controllable device configured to change thermal properties of the sleep environment (e.g. paragraph 48).
Regarding claim 2, Palashewski discloses a method comprising: sensing parameters of a sleep environment (e.g. paragraph 43); and changing thermal properties of the sleep environment (e.g. paragraph 48).
Regarding claim 3, Palashewski discloses a system for thermoregulation of a sleep environment, the system comprising: a sensing unit configured to: generate pressure readings from sensed pressure phenomena within the sleep environment (e.g. paragraph 43); generate temperature readings from sensed temperature phenomena within the sleep environment (e.g. paragraphs 49 – 50); a processing unit configured to: receive the pressure readings and the temperature readings (e.g. paragraph 50); based on the pressure readings and the temperature readings, select, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment(e.g. paragraphs 49 – 50); and alter a thermal property of the sleep environment based on the selected thermoregulation adjustment (e.g. paragraphs 49 – 50).
Regarding claim 4, Palashewski discloses the processing unit is further configured to receive sleep stage information that includes an indication of the current status of a user that is sleeping in the sleep environment (e.g. paragraph 44), the status including at least one of the group consisting of sleep stage and circadian temperature cycle (e.g. paragraph 44); and wherein selecting, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment, is further based on the sleep stage information (e.g. paragraphs 44 – 48 and 78).
Regarding claim 5, Palashewski discloses the processing unit is further configured to receive position information that includes an indication of the current position of a user that is in the sleep environment (e.g. paragraph 51); and wherein selecting, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment, is further based on the position information (e.g. paragraph 51).
Regarding claim 6, Palashewski discloses the processing unit is further configured to receive biometric information that includes an indication of the current physiological condition of a user that is in the sleep environment; and wherein selecting, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment, is further based on the biometric information (e.g. paragraph 41).
Regarding claim 7, Palashewski discloses the processing unit is further configured to receive current-time information that represents the current time-of-day; and wherein selecting, from a plurality of possible thermoregulation adjustments, a selected thermoregulation adjustment, is further based on the current-time information (e.g. paragraph 61).
Regarding claim 8, Palashewski discloses the selected thermoregulation adjustment is a part of an alarm routine that describes home-automation adjustments to the sleep environment designed to awaken a user in the sleep environment (e.g. paragraph 94).
Regarding claim 9, Palashewski  discloses the selected thermoregulation adjustment is a part of a sleep routine that describes home-automation adjustments to the sleep environment designed to enhance sleep of a user in the sleep environment (e.g. paragraph 94).
	Regarding claim 10, Palashewski discloses the processing unit is further configured to generate a temperature profile for the user based on historical temperature readings, the temperature profile being used in the selection of the selected thermoregulation adjustment (e.g. paragraph 48).
	Regarding claim 11, Palashewski discloses the processing unit is further configured to determine a physiological state of the user, the determined physiological state of the user being used in the selection of the selected thermoregulation adjustment (e.g. paragraph 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792